Citation Nr: 0016251	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-37 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel
INTRODUCTION

The appellant had active service in the United States (U.S.) 
Navy from August 1959 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for schizophrenia and a seizure disorder.  

The Board notes that the record contains a letter, dated in 
June 1999, from Kenneth M. Carpenter, Esq., requesting a copy 
of the appellant's claims file and including an authorization 
from the appellant for access to the claims file.  
The appellant has a right to representation by a recognized 
organization, attorney, agent or other authorized person.  38 
C.F.R. § 20.600 (1999).  However, a claim may be prosecuted 
at any one time by only one recognized organization, 
attorney, agent or other person properly designated to 
represent the appellant.  38 C.F.R. § 20.601 (1999).  The 
record contains no document from Mr. Carpenter or the 
appellant indicating that the appellant wished to change his 
representation and the only official appointment of a 
representative, dated in March 1993, is for the Veterans 
of Foreign Wars of the United States (V.F.W.).  In the 
capacity as the appellant's accredited representative, the 
W.F.W. has presented written argument to the Board in support 
of this appeal.

The Board further notes that in January 1995, the appellant 
filed an additional claim for service connection for post-
traumatic stress disorder (PTSD).  This claim was denied by 
rating decisions in July 1995 and December 1995.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1999).  
A notice of disagreement is constituted by a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination of the agency of original 
jurisdiction and a desire to contest the results.  While no 
special wording is required, the notice of disagreement must 
be in terms, which can be reasonably construed as 
disagreement with the determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1999).  The appellant 
must file a notice of disagreement within one year from the 
date that the RO mails notice of the determination to him.  
38 C.F.R. § 20.302(a) (1999).  

The record contains no document, by which the appellant 
indicated disagreement with these decisions within the one-
year limitation period.  Therefore, the issue of entitlement 
to service connection for PTSD is not currently before the 
Board.  However, the Board notes that since that time, the 
appellant has submitted evidence in support of a claim for 
service connection for PTSD, including a statement of his 
stressors during service, and the a physician's opinion 
connecting these reported stressors to the appellant's 
diagnosis of PTSD.  Further, it appears that the appellant 
may have had a second period of service from 1964 to 1968 
with the U.S. Marine Corps, which has not been verified.  
Therefore, the Board refers the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for PTSD to the RO for further 
development and adjudication as necessary.  


FINDINGS OF FACT

1. The record contains no current diagnosis of schizophrenia.  

2. The appellant's service medical records contain no 
complaints or diagnoses pertinent to seizures or a head 
injury.

3. The record contains no competent medical evidence of a 
nexus between the appellant's current seizure disorder and 
any incident of his active military service, including 
alleged head injury.  




CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim for entitlement to service connection for 
seizure disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system and psychoses, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in the appellant's 
claim is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Schizophrenia

I. Factual Background

The appellant's service medical records reflect that the 
appellant was admitted to sick bay in April 1961 due to an 
acute anxiety reaction as a result of a burglar episode.  He 
was hospitalized in May 1961 with an initial diagnosis of 
acute schizophrenic reaction.  Following observation and 
treatment, however, this diagnosis was amended to that of 
chronic moderate emotional instability reaction manifested by 
impulsive behavior under conditions of minor stress 
reflecting poor judgment.  The stressors identified were 
those of minimal routine military service.  The physician 
noted a history of chronic emotional immaturity and a 
moderate impairment for continued military service.  
According to the report, the appellant's condition was not 
incurred in the line of duty and existed prior to enlistment.  
The report of the Board of Medical Survey provided the 
opinion that the appellant suffered from a personality 
disorder, which rendered him unsuitable for future service.  
The appellant's separation physical examination in June 1961 
reported a diagnosis of emotional instability reaction, which 
existed prior to enlistment and was not considered disabling.  

In March 1993, the appellant filed an initial claim for VA 
benefits for service connection for schizophrenia.  

At a hearing before an RO hearing officer in April 1994, the 
appellant testified that he was diagnosed as schizophrenic, 
revised to emotional instability reaction, in 1961.  He 
stated that in 1963 he was sent to a federal reformatory 
for five years, including psychiatric treatment.  
Transcript, p. 1.  He stated that upon release he was 
"pretty healthy" and sought no further psychiatric 
treatment.  Transcript, pp. 3-4.  

A VA outpatient treatment record in May 1994 contains 
diagnostic impressions of alcohol abuse/dependence and a 
psychotic disorder not otherwise specified with the 
possibility of organic or bipolar aspects.  The appellant 
denied hallucinations for 10-15 years.  The examiner noted 
pressured speech, depression with passive suicidal thoughts, 
paranoia, and no apparent hallucinations or clear delusions.  

The appellant was hospitalized from May to July 7, 1994, with 
diagnoses of alcohol dependence, PTSD, and dependent 
personality traits.  The physician noted that the appellant 
had a "stress disorder post head trauma."  A physical 
problem of PTSD since 1962 was reported.  Mental status 
examination revealed suicidal ideation with no attempts, and 
no hallucinations.  

A second discharge summary for hospitalization from May to 
July 20, 1994, reflects discharge diagnoses of chronic 
alcohol dependence.  A history of no other psychiatric 
problems was reported.  The appellant reported depression and 
suicidal thoughts.  He had no hallucinations or delusions.  

The appellant was again hospitalized from August to September 
1994.  Mental status examination at admission was significant 
for flashbacks, intrusive recollections of Vietnam combat 
experience, and nightmares, all of which were consistent with 
a diagnosis of PTSD.  Pressured speech and euphoria were 
further suggestive of bipolar affective disorder.  Diagnoses 
at discharge were alcohol abuse and dependence, marijuana and 
other substances, rule-out PTSD, and rule-out bipolar 
affective disorder.  

By letter, dated in December 1997, a licensed clinical 
psychologist, stated that during evaluation of the appellant 
to develop a treatment plan for chronic pain, it was 
"discovered" that the appellant had moderate-to-severe 
PTSD.  The psychologist noted that the appellant had been 
diagnosed with schizophrenia and immature personality 
disorder during service  

By letter, dated in November 1998, the appellant reported 
that he was diagnosed with schizophrenia before discharge 
from the military and that the doctors at that time indicated 
that he would not "become a public ward."  The appellant 
stated that this was untrue as he spent five years in a 
federal prison.  

A VA fee basis psychiatric examination was conducted in 
November 1998.  The appellant reported a military history of 
service in the Navy as a flight deck operator.  He stated 
that he had no previous psychiatric hospitalizations and was 
seen as an outpatient at the VA every three months.  The 
appellant reported that he had a history of alcohol use to 
"forget my experiences back in Vietnam."  He complained of 
depression, anxiety, anger, irritability, and sleeping 
problem.  He noted that he heard voices "off and on."  The 
examiner noted a history of depression, suicidal thoughts, 
alcohol abuse, PTSD, and dependent personality disorder.  The 
examiner provided a diagnosis of PTSD, and reported symptoms 
of irritability with angry outbursts, difficulty 
concentrating, inability to focus, impairment in thought 
processes and communication, hearing voices, suicidal 
ideation, poor hygiene, impaired memory, rapid pressured 
speech, and preoccupation about Vietnam experiences.  

By letter in May 1999, the appellant's treating psychologist 
stated that there was no reason to believe that the appellant 
had PTSD prior to service.  He reported that the ability to 
diagnosis PTSD had been refined significantly since the 1960s 
and what was called "shell shock," "battle fatigue," and 
schizophrenia was now seen in the much broader and more 
specific symptom pattern called PTSD.  He also stated that 
he could not comprehend how anyone who took the time to 
carefully evaluate the appellant could come up with any other 
conclusion.  

By letter, received in August 1999, the appellant stated that 
had never been schizophrenic.  

II. Analysis

The record contains no current diagnosis of schizophrenia.  
Although the appellant was diagnosed with acute schizophrenic 
reaction during service, this diagnosis was revised following 
observation and treatment to chronic moderate emotional 
instability reaction manifested by impulsive behavior.  The 
appellant reported that he had never been schizophrenic.  The 
Board notes that the records contain numerous references to 
inservice stressors and diagnoses of PTSD based on these 
stressors.  A claim for PTSD has been referred to the RO for 
further development in the "Introduction" portion of this 
decision.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Service Connection for Seizure Disorder

III. Factual Background

The appellant's service medical records contain no complaints 
or diagnoses of seizures or a head injury.  The separation 
physical examination in June 1961 noted no abnormalities or 
scars on the head.  

In March 1993, the appellant filed an initial claim for VA 
benefits for service connection for seizures.  He stated that 
his recent employer beat him, causing his seizures to recur.  
He reported that he had had seizures during service in May 
1961.  

The appellant was hospitalized in January 1993 for a seizure 
disorder secondary to head trauma, and chronic headaches.  
The physician noted that the appellant's symptomatology was 
consistent with post-traumatic epilepsy.  The appellant was 
hospitalized from February to April 1993 with discharge 
diagnoses of seizure disorder and history of substance abuse.  
According to the discharge summary, the appellant had a 
history of seizure disorders since 1989, status-post motor 
vehicle accident.  A VA treatment record in March 1993 
includes a reported history of a seizure disorder since 
October 1989, following a six-month coma.  The appellant 
stated that the seizures were infrequent.  

At a hearing before an RO hearing officer in April 1994, the 
appellant testified that while serving on the flight deck at 
night he was hit on the head and he believed that his 
seizures dated to that incident.  Transcript, p. 2.  He 
stated that he did not have a medical history of seizures, as 
he was able to self-treat them with Phenobarbital, available 
as an animal tranquilizer.  The appellant reported that he 
first had a seizure in the mid-1960s.  Transcript, p. 2.  He 
stated that he had petit mal seizures on occasion and did not 
lose consciousness.  Transcript, p. 4.  

The Board notes that the record contains numerous VA 
outpatient treatment records reflecting complaints of 
seizures and a history of seizure disorder.  In February 
1993, the appellant reported that he had seizures "only from 
an accident."  In May 1993, the appellant reported a history 
of seizure disorder since a head injury with loss of 
consciousness during service in the Navy in 1961.  In a July 
1993 social work service note, the social worker noted that 
the appellant had a history of seizure disorder status-post 
motor vehicle accident in 1989.  In July 1994 the appellant 
reported that he had a head trauma in 1962, but the examiner 
noted that there was no record of such.  

In an undated letter, the appellant stated that in September 
1993 he was beaten by the VA police, causing grand mal 
seizures for two days.  The record contains a "Claim for 
Damage, Injury, or Death," dated in October 1993, in which 
the appellant reported an incident in July 1993.  He stated 
that two VA police officers kicked him, jumped on his back, 
and knocked his head on the floor.  The appellant reported 
that his seizures were much worse since this incident.  

By letter, dated in July 1999, the appellant's treating 
psychologist reported that the appellant related that while 
performing his duties, he was hit on the head with a 
propeller, which cut through his helmet leaving an 
indentation.  The appellant indicated that he believed that 
his triggered his seizure activity.  The psychologist stated 
that he was not in a position to evaluate this contention.  

IV. Analysis

In the instant claim the appellant has presented evidence of 
a current seizure disorder.  VA outpatient treatment records 
contain complaints of occasional seizures and a history of 
seizure disorder.  

The appellant reported that he was hit on the head during 
service and that this incident triggered his seizure 
activity.  The appellant's service medical records contain no 
complaints or diagnoses of seizures or of any head injury.  
As noted in the "Introduction," the appellant has, on 
occasion, reported additional service with the U.S. Marine 
Corps from 1964-1968.  This period of service has not been 
verified and the record contains no service medical records 
from this period.  However, the Board notes that the 
appellant reported that the head injury, to which he 
attributes his seizure disorder occurred while serving aboard 
the U.S.S. Midway during his verified service with the U.S. 
Navy, and for which service medical records are available for 
review.  

The record contains no competent medical opinion of a nexus 
between the appellant's current seizure disorder and any 
incident of service, including the reported head injury.  The 
appellant reported that he first had a seizure in the 
mid-1960s, after discharge from service.  The Board notes 
that hospital and treatment records attribute the appellant's 
seizure disorder to a post-service motor vehicle accident.  
Without competent medical evidence of a nexus between the 
appellant's current diagnosis and any incident of his active 
military service, the appellant's claim cannot be well 
grounded and must be denied..  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") has 
held that there is some duty to inform the appellant of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 
79-80.  The appellant has not identified any medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for schizophrenia is denied.  

Service connection for seizure disorder is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

